IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


IN RE: ESTATE OF MARY D. FRANO               : No. 272 WAL 2019
NOREEN M. SWANSON, ELAINE B.                 :
WEHNER GACZKOWSKI, BEVERLEY J.               :
FRANO BURKETT AND GORDON F.                  : Petition for Allowance of Appeal
FRANO, CO-EXECUTORS                          : from the Order of the Superior Court
                                             :
                                             :
PETITION OF: ELAINE B. WEHNER                :
GACZKOWSKI, BEVERLEY J. FRANO                :
BURKETT AND GORDON F. FRANO,                 :
REMAINING LIVING CO-EXECUTORS OF             :
THE ESTATE OF MARY D. FRANO                  :


                                     ORDER



PER CURIAM

     AND NOW, this 21st day of January, 2020, the Petition for Allowance of Appeal is

DENIED.